Title: To Thomas Jefferson from Henry Whetcroft, 10 March 1801
From: Whetcroft, Henry
To: Jefferson, Thomas



Sir
Washington 10th. March 1801

I beg permission respectfully to represent, that I have for some time past acted in the capacities of Justice of the Peace, and Notary Public of this City, under appointments by the Executive of Maryland, but discontinued in both those capacities by the late President, in his appointments under the late Acts of Congress, respecting the Jurisdiction of the District of Columbia.
In respect to the appointment of Justice of the peace, I am informed by a Gentleman of great respectability, who was present when the Nominations were made, that it was intended to continue all the old Justices, and that my name being accidentally omitted, in a list which was made out for the late President at his request, was the sole cause of my not being commissioned by him, as were all the other persons (one excepted) who were in Commission with me by the State.—Under those Circumstances, and lest the Omission above mentioned may operate to my disadvantage with those who might suppose it was designed, I respectfully solicit you Sir, to be pleased to continue me in Commission, which I flatter myself will be quite agreeable to my Fellow Citizens of this County.—
As to the appointment of Notary Public, the late President has commissioned one person only for this County, but I am informed the  Commission will be of no Effect, the power of appointing being vested in the Circuit Court of the Territory; altho’ the Gentleman commissioned by the late President has for some time past been in commission for George Town, by the same Authority by which I was commissioned for Washington, yet I trust that if there be nothing incompatible with the Law, or objectionable to my Character or Conduct the President or the Court, as the law may provide, will at least deem it just and proper to grant me a Commission to act as heretofore within the City of Washington, or that part of Washington County containing the City.
I am not unmindful Sir, of the multiplicity of important Business which at this time necessarily occupies your Attention, and therefore do not presume to expect, or desire it to be turned to this trivial communication, ’till you are at leisure
I have the honor to be with Sentiments of perfect respect Sir Your mo. obdt. hu. Servt.

Henry Whetcroft

